Citation Nr: 0908530	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-31 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

When this case previously was before the Board in February 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

The Veteran raised the issue of entitlement to service 
connection of a hip disability as secondary to his service-
connected right knee disability in a December 2006 statement 
and the issue of entitlement to service connection for back 
disability as secondary to his service-connected right knee 
disability in an April 2007 statement.  Those claims are 
referred to the originating agency for appropriate action.


FINDING OF FACT

No chronic left knee disability was present in service or 
within one year of the Veteran's discharge from service, and 
no current left knee disability is etiologically related to 
service or to the Veteran's service-connected right knee 
disability.


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by 
active service; may not be presumed to have been so incurred 
or aggravated; and is not proximately due to or the result of 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in September 
2005.  Although notice concerning the disability-rating and 
effective-date elements of the claim was not provided until 
April 2006, after the initial adjudication of the claim, the 
Board has determined that there is no prejudice to the 
Veteran in proceeding with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection for left knee 
disability is not warranted.  Consequently, no effective date 
or disability rating will be assigned, so the failure to 
provide earlier notice with respect to those elements of 
claim is no more than harmless error.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, he has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis of 
the knee to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  


Service connection also may be granted on a secondary basis 
for disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that service connection is warranted for 
left knee disability because it is related to service or to 
his service-connected right knee disability.  He maintains 
that he has experienced left knee problems since service and 
that his right knee disability resulted in an abnormal gait 
that caused his left knee disability.

Service treatment records reflect that the Veteran complained 
of knee problems in November 1959, February 1960, April 1960, 
and May 1960.  Chondromalacia of the right knee was 
diagnosed, but no diagnosis pertaining to the left knee was 
rendered.  An April 1960 X-ray study of both knees was 
normal, and the Veteran's lower extremities were clinically 
evaluated as normal in a report of medical examination 
prepared in July 1963, shortly before his release from active 
duty.

The post-service medical evidence reflects that the Veteran 
complained of left knee pain and was diagnosed with left knee 
disability in 2002.  A February 2003 record notes that he 
underwent arthroscopy of the left knee in March 2002 and 
injured his knee in August 2002.  Treatment records dated in 
September 2002 reflect his complaints of left knee pain and 
indicate that his physician believed the pain was related to 
synovitis, degenerative joint disease, Baker's cyst, internal 
derangement of the knee, and patellofemoral stress syndrome.  
In late September 2002, he underwent another arthroscopy, 
which revealed a meniscal tear and lateral femoral condyle 
chondral flap.  A diagnostic impression of osteoarthritis of 
the left knee was rendered in a December 2002 private 
treatment record, and the Veteran underwent total left knee 
replacement in April 2003.

In sum, the record shows that the Veteran first was diagnosed 
with left knee disability in 2002.  Although the Veteran 
complained of knee problems in service, no diagnosis of any 
left knee disability was rendered during service or until 
almost 40 years following the Veteran's discharge from 
service, there is no corroborating evidence of a continuity 
of left knee symptomatology following service, and there is 
no medical evidence suggesting that his current left knee 
disability is etiologically related to service.  There also 
is no medical evidence suggesting that arthritis of the knee 
was present within one year of the Veteran's discharge from 
active duty.  Moreover, the VA examiner who evaluated the 
Veteran and reviewed the claims folders in January 2007 
opined that his left knee disability was not related to 
service.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for left knee disability on either a 
direct or presumptive basis.

With respect to the issue of service connection on a 
secondary basis, the record contains conflicting medical 
evidence.  In a May 2004 letter, the Veteran's private 
physician stated that the disease and pain in his right knee 
likely were accelerated by an increased workload due to 
significant pain in the left knee.  The physician amended 
this statement in July 2004, however, and explained that his 
review of records dated as early as 1959 revealed that the 
Veteran's complaints of right knee pain pre-dated his left 
knee problems.  The physician stated that this right knee 
pain resulted in an abnormal gait, which then resulted in an 
increased workload for the left knee.  He also stated that 
this pattern then reversed itself once the Veteran's left 
knee disability progressed.  In August 2004 and December 2006 
letters, the physician opined that it was as likely as not 
that the Veteran's left knee disability was caused by or 
stemmed from his right knee disability.

Conversely, the VA examiner who evaluated the Veteran in 
January 2007 opined that his left knee disability was not 
related to service or to his right knee disability.  He 
stated that service treatment records did not show any left 
knee problems and that there was no evidence of such problems 
until 2002.  The examiner supplemented his opinion in May 
2007 after reviewing the Veteran's private treatment records 
by stating that arthritis in one joint does not cause 
arthritis in another joint and that there was no evidence to 
support the conclusions of the private physician.

In order to resolve the conflict between these medical 
opinions, the Veteran was afforded another VA examination in 
August 2008.  The examiner physically examined the Veteran, 
interviewed him, and reviewed the claims folders, including 
service treatment records and records from the Veteran's 
private physician.  The examiner then opined that the 
Veteran's left knee disability was not related to his right 
knee disability.  He explained that the earliest evidence of 
left knee disability dated from 2002 and that no pre-existing 
left knee problems were noted at that time.  The examiner 
stated that he believed the private physician's conclusions 
were speculative because arthritis in one knee does not cause 
arthritis or injury to the other knee.

The Board has evaluated the opinion of the VA examiner and 
weighed its credibility and probative value against the 
opinion of the Veteran's private physician.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  After careful consideration, the 
Board concludes that the opinion of the VA examiner that the 
Veteran's left knee disability is not related to his service-
connected right knee disability is more probative than the 
opinion of the private physician that his right knee 
disability produced an altered gait which caused left knee 
disability.  In reaching this determination, the Board 
considered the conflicting medical opinions in light of the 
remaining medical evidence of record.  As the VA examiner 
observed, there is no evidence of any left knee disability 
until 2002, when the Veteran reported injuring his knee and 
underwent arthroscopy.  The Board notes that private 
treatment records dated in 2000 and 2001 reflect treatment 
for numerous other medical conditions but reflect no 
complaints related to the left knee or to any abnormality of 
the Veteran's gait.  Indeed, a December 2000 record notes 
that the Veteran's gait was normal on primary, tandem, and 
heel and toe walking, and a March 2001 record notes that his 
gait was slow but not unsteady when he sought treatment for 
dizziness.

In sum, the Board finds that the preponderance of the 
evidence establishes that the Veteran's current left knee 
disability is not etiologically related to his service-
connected right knee disability.  

Accordingly, service connection for left knee disability is 
not warranted.




ORDER

Entitlement to service connection for left knee disability, 
to include as secondary service-connected right knee 
disability, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


